Title: From Thomas Jefferson to James Madison, with Account Enclosed, 20 September 1785
From: Jefferson, Thomas
To: Madison, James




Dear Sir
Paris Sep. 20. 1785.

By Mr. Fitzhugh you will receive my letter of the 1’st inst. He is still here, and gives me an opportunity of again addressing you much sooner than I should have done but for the discovery of a great peice of inattention. In that letter I send you a detail of the cost of your books, and desire you to keep the amount in your hands, as if I had forgot that a part of it was in fact your own, as being a balance of what I had remained in your debt. I really did not attend to it in the moment of writing, and when it occurred to me, I revised my memorandum book from the time of our being in Philadelphia together, and stated our account from the beginning lest I should forget or mistake any part of it: I inclose you this state. You will always be so good as to let me know from time to time your advances for me. Correct with freedom all my proceedings for you, as in what I do I have no other desire than that of doing exactly what will be most pleasing to you.
I received this summer a letter from Messrs. Buchanan and Hay as directors of the public buildings desiring I would have drawn for them plans of sundry buildings, and in the first place of a Capitol. They fixed for their receiving this plan a day which was within one month of that on which their letter came to my hand. I engaged an Architect of capital abilities in this business. Much time was requisite, after the external form was agreed on, to make the internal distribution convenient for the three branches of government. This time was much lengthened by my avocations to other objects which I had no right to neglect. The plan however was settled. The gentlemen had sent me one which they had thought of. The one agreed on here is more convenient, more beautiful, gives more room and will not cost more than two thirds of what that would. We took for our model what is called the Maisonquarrèe of Nismes, one of the most beautiful, if not the  most beautiful and precious morsel of architecture left us by antiquity. It was built by Caius and Lucius Caesar and repaired by Louis XIV. and has the suffrage of all the judges of architecture who have seen it, as yeilding to no one of the beautiful monuments of Greece, Rome, Palmyra and Balbec which late travellers have communicated to us. It is very simple, but it is noble beyond expression, and would have done honour to our country as presenting to travellers a morsel of taste in our infancy promising much for our maturer age. I have been much mortified with information which I received two days ago from Virginia that the first brick of the Capitol would be laid within a few days. But surely the delay of this peice of a summer would have been repaid by the savings in the plan preparing here, were we to value it’s other superiorities as nothing. But how is a taste in this beautiful art to be formed in our countrymen, unless we avail ourselves of every occasion when public buildings are to be erected, of presenting to them models for their study and imitation? Pray try if you can effect the stopping of this work. I have written also to E. R. on the subject. The loss will be only of the laying the bricks already laid, or a part of them. The bricks themselves will do again for the interior walls, and one side wall and one end wall may remain as they will answer equally well for our plan. This loss is not to be weighed against the saving of money which will arise, against the comfort of laying out the public money for something honourable, the satisfaction of seeing an object and proof of national good taste, and the regret and mortification of erecting a monument of our barbarism which will be loaded with execrations as long as it shall endure. The plans are in good forwardness and I hope will be ready within three or four weeks. They could not be stopped now but on paying their whole price which will be considerable. If the Undertakers are afraid to undo what they have done, encourage them to it by a recommendation from the assembly. You see I am an enthusiast on the subject of the arts. But it is an enthusiasm of which I am not ashamed, as it’s object is to improve the taste of my countrymen, to increase their reputation, to reconcile to them the respect of the world and procure them it’s praise.
I shall send off your books, in two trunks, to Havre within two or three days to the care of Mr. Limozin, American agent there. I will advise you as soon as I know by what vessel he forwards them. Adieu. Your’s affectionately,

Th: Jefferson




Enclosure

J. Madison to Th: J Dr.
Dollars
1783.Nov. 5.To paid Stockdon at Princeton9.133



       Dr. Wiggins
2.333




       Laurence
4.533



13.
to cash
  86.666






102.666

Cr.
Dollars
Nov. 2.By cash98.   
12.By do  4.666102.666
Dr.

1784.









Dollars




Apr. 6.
To paid Dudley (by mr Maury) for a pr. spectacles
13.666





To my assumpsit to do. for a 2d. pr. spectacles.
13.666





To my bill on the Treasurer of Virginia for
407.333





Balance in your favour
 68.666
503.333

Cr.

1783.
Nov. 22.
By cash at Philadelphia
170.   




26.
By bill on the Treasurer of Virginia (given me at Annapolis)
333.333
503.333

Dr.

1784.
May 25.
To pd. Aitken for Blair’s lectures for you
4.666





Balance in your favor
 77.666
82.333

Cr.

1784.

By balance as above
68.666





By my omission to pay Dudley for the 2d pr of spectacles
 13.666
82.333


1784.
J. Madison to Th: J. Dr.




₶ s 


Sep. 1.
To amount of advances for books &c. as by acct. rendered this day
1154–13



Testament politique d’Angleterre 12mo
2–10



Memoires de Voltaire 12mo
3– 0



Frederic le grand. 8vo
  4– 0




1164– 3




  
    1784.
    Cr.
    livres
    sous
    den.
  

    By balance brought forward 77⅔ Doll. @ 5₶—5
    407
    15
    0
  

   By advance to le Maire 10 Guineas
    234
    
    
  

    By do. for 6 Revisals at 2½ drs
    81
    
    


    
    722
    15
    


    By £25 Va. Currency remitted to Mrs. Carr for use of Peter & Dabney equal to the Balance
    441
    8
    


    
    1164
    3
    




 